Case
 Case1:21-mj-00072-N
       1:21-mj-00072-N Document
                       *SEALED*1-2
                                 Document
                                   Filed 04/28/21
                                           1 *SEALED*
                                                  Page 1Filed
                                                         of 1304/28/21
                                                                 PageIDPage
                                                                       #: <pageID>
                                                                            1 of 1
                                   PageID #: 1


  AISI) tocal   106 (Rcv.   0?ll3) Application   for a SEarch Vy'lrmni




                                             Uxtrrn Srarss DrsrrucT                                     CoURT
                                                                              for the
                                                                 Southern District of Alabama

                 ln the Matier of the Search of
            (Briefiydescribe the pruperty to irc searclwd
             or identtlv tlrc perton by name and address|                                 Case No.             21-72-N
  lnhrmation associated with the oellular device assigned
  call number                 in the custody or mntrol of
                     AT&T\Mreless

                                                     APPLTCATION FOR A SEARCTI WARRANT
          I, a federal law enforcement officer or an attomey lor the govemment, request a scarch lyarrant and statc under
  penalty of perjury that I have reason to believe that on the following person or prriperty gdentify ilw prson or dexribe rhe
  pgtrdtffiatfi'riidfrt"fif{l#'6{iftIf,E*'glthority
                                           to issuerhis werrant under 18 U.s.c. 2703(e)(1)(A) and 2711(sxA).
    Because lhe Govemment has satisfted lE U.S.C. 3122. this warnant is for a oourt order under 18 U.S.C, 3123.

  Iocated   ir the                                       District   pf                                          , there is now concealed yidentily       the
  person or r/*scribe    the   property to be seizcd!:

   SeeAttachment B

            The basis for the search under Fed. R. Crim. P. 41(c) is (chw*                 one   ar   more):

                     devidence of          a crime;
                     D sontraband, fruits of crirne, or other items itrlegally          possessed;
                     t   property designed for usen intended for use, or used in committing a crime;
                     O a person to be arrested or a person who is unlawfunly restrained.
            The search is related to a violation of:
                Code     $Sctdrrn                                                         Affenxe Description
                                  841
          Title 21, U. S.C., Section                      Conspiracy to possess with ifitefit to distrihule and conspiracf, to po$$ess with
          (aX1) and      8+0                              intent to distribute schedulad con$olled substances


            The application is based on these factsr



             d    Continued on the attached sheet.
             O    Eelayed notice of --"--*_ . days (give exact ending date if morc than 30                      days:                      ) is requested
                  under I8 U"S.C. $ 3103a, the basis of which is set hrtlvon thp.$ttached-sheet.



                                                                                                               Applicont's signatwe

                                                                                                          FBI TFO Justifi Means
                                                                                                               Printed name ond title

  Swom to beforc me and attestation acknowledged
                                                                           U.S. Magistrate
                                                                         pursuant to FRCP 4.l(bXZ).
                                                                                                                          Digitally signed by U.S. Magistrate Judge
                                                                                                                          Katherine P. Nelson

                                                                           Judge Katherine P.                             DN: cn=U.S. Magistrate Judge Katherine P. Nelson,
                                                                                                                          o=Federal Judiciary, ou=U.S. Government,
                                                                                                                          email=efile_nelson@alsd.uscourts.gov, c=US
  Date:
                                                                           Nelson                                J,rdge
                                                                                                                          Date: 2021.04.28 14:37:09 -06'00'
                                                                                                                          i'$igrorure

  City and skte: Mobile, Alabama                                                        Hon. Katherine P. Nelson" U.S. Magistrate Judge
                                                                                                               Printed name and title
Case 1:21-mj-00072-N *SEALED*
                      Document 1-2
                               Document
                                   Filed 04/28/21
                                         1-1 *SEALED*
                                                  Page 2Filed
                                                         of 1304/28/21
                                                                 PageID Page
                                                                        #: <pageID>
                                                                             1 of 12
                                   PageID #: 2




                                    TN   THE UNITED        S"I   ATES DISTRICT COURI-
                                  FOR THE SOUTHBRN DISTRICT Otr,ALABAMA

       TN THE MA"I'TER OF THE SEARCH OF
       THE CELLULAR ]ELEPHONE ASSIONED
       CALL NUMBER              , WITH                             Case No.
       INI-ERNATIONAL MOBILE EQUIPMENT
       IDENTITY / ELECTRONIC SERIAL                                Siled Under Senl
       NUMBER



                                           ATTIDAYIT IN SUPPORT OT


                   I, Justin Means, being first duly sworn, hereby depose and state as follows:




                   l.     I make this affidavit in support of an application for a search warrant under

       F'ederatr   Rule of Criminal Procedure   4l   and   l8 U.S.C.   $$   2703(c){l}(A) for information abour the

      location of the sellular telephone assigned call number                          , with International Mobile

      Equipment Identity / Electronic SerialNumber                                   with listed subscribe(s)

                                                                 whose serrrice pmvider is   AT&T Wireless.             a

      wireless telephone service provider headquafiered at 208 South Akard Street Dallas, I'exas

      75202" The target cell phone is described herein and in Attachment A, and the locatisn

      information to be seized is described herein and in Attachment B.

               2.        Because this warrant seeks the prospective collection of information, including

      cell-site location information, that may fall withiur the sratutory deflnitions of infarmation

      collected by a "pen register" and/or '*trap and trace device"" see l8 U.S.C.
                                                                                   $
                                                                                               j   I   ZZ(3)   & (4),   the

      requested wanant is designed to also comply with ttrre Pen Register            Act.   .$ee I B U,S.C. gg 3121-

      3127.    Fhe requested warrant therefore includes alt the information required to be included
                                                                                                    in an

      order pursuant to that srature" ,See lB U.S.C. g 3123(bXl
                                                                ).
Case 1:21-mj-00072-N *SEALED*
                      Document 1-2
                               Document
                                   Filed 04/28/21
                                         1-1 *SEALED*
                                                  Page 3Filed
                                                         of 1304/28/21
                                                                 PageID Page
                                                                        #: <pageID>
                                                                             2 of 12
                                   PageID #: 3




               3.      I arn a Task Force Officer with the F'ederal Bureau of trnvestigation Safe $treets

       Task lrsrce and have been since December 2019. I am also an investigator with
                                                                                     the Baldwin

       County Sheriff s Office and have been since October 2014. I have been assigned investigations

       dealing with drug traffieking organizations, violent street gangs, and violent crimes.
                                                                                              I have

       received specialized kaining in the enforcement of federal controlled substance
                                                                                       laws, and have

       been involved in numerous aspect of drug trafficking investigations, including:
                                                                                       the debriefing     of
       deftndants, witnesses, and inf'ormants, as well as others who have knowledge
                                                                                    of the distribution

       and transportation of controlled substances, and of the laundering and concealing
                                                                                         of proceeds
       frorn drug trafficking, surveillance, analysis of documentary and physical evidence.

              4'      I have been involved in the investigations involving the interception of and

       electronic communications. I am familiar with the ways in which narcotics traffickers
                                                                                             conduct

       their business' including, but not limited to, their methods of importing and distributing

      narcotics, ttreir use of telephones. celtrular telephones, and their use of numerical
                                                                                            codes and code

      words to conduct their transactions. I have also assisted in other investigations
                                                                                        involving the
      interception of wire communication by, flmong other things, performing physical
                                                                                      surveillance,

      monitoring telephone calls, and assisting in arrest and the execution of,search warrants.

              5.      'lhe facts in this affrdavit come
                                                        from my personal obseruations. my training and

      experience, and inforrnation sbtained frorn other agents and witnesses. This affidavit
                                                                                             is intended

      to show merely that there is suffrcient prohable cause for the requested warrant
                                                                                       and does not set

      forth all of my knowledge about this matter.

             6.      Based on the facts set forth in this affidavit" there is probable cause to
                                                                                                believe that

      violations of but not limited ts Titte 21, united states code, section sal(a)(1) and g46,

      possession with intent to distribute and conspiracy to possess with intent
                                                                                 to distribute a
Case 1:21-mj-00072-N *SEALED*
                      Document 1-2
                               Document
                                   Filed 04/28/21
                                         1-1 *SEALED*
                                                  Page 4Filed
                                                         of 1304/28/21
                                                                 PageID Page
                                                                        #: <pageID>
                                                                             3 of 12
                                   PageID #: 4




       sontrolled suhstanceo have been commiffed. are being committed,      will   be committed by

                             . There is also probable cause to believe that the location infunnation

       described in Attachment B   will constitute evidence of these crirnina! violations will lead to the

       identification of individuals who are engaged in the commission of these offenses.

                                                 PRpBABLE SAUSE_

              7.      The United States, including Federal Bureau of Investigation, is conducting a

      crirninal investigation of                       regarding possible violations of ]'itle 21, United

      States Code, Section 8a I (a){ I ) and 846, possession with intent ts distribute and conspiracy
                                                                                                      to

      possess with intent to distribute a controlled substanceu have been committed, ane
                                                                                         being

      comrnitted, will be cornmitted by                        .
Case 1:21-mj-00072-N *SEALED*
                      Document 1-2
                               Document
                                   Filed 04/28/21
                                         1-1 *SEALED*
                                                  Page 5Filed
                                                         of 1304/28/21
                                                                 PageID Page
                                                                        #: <pageID>
                                                                             4 of 12
                                   PageID #: 5
Case 1:21-mj-00072-N *SEALED*
                      Document 1-2
                               Document
                                   Filed 04/28/21
                                         1-1 *SEALED*
                                                  Page 6Filed
                                                         of 1304/28/21
                                                                 PageID Page
                                                                        #: <pageID>
                                                                             5 of 12
                                   PageID #: 6
Case 1:21-mj-00072-N *SEALED*
                      Document 1-2
                               Document
                                   Filed 04/28/21
                                         1-1 *SEALED*
                                                  Page 7Filed
                                                         of 1304/28/21
                                                                 PageID Page
                                                                        #: <pageID>
                                                                             6 of 12
                                   PageID #: 7




               16.        ?he fbregoing infurmation establishes that                is involved with other known

       and unknown persons to conspire to distribute and possess with intent to distribute

      methamphetamine, a Schedule           II csntmlled   substance and that           l is using the target cell

      phone in furtherance of the drug distribution         activity. tsy knowing the location of the target cell

      phone, investigators     will   be able to   identifr locations and persons involved with Barnwelt in

      these illegal activities" thus furthering the collection of evidence of these cdmes.

               17.    In my kaining and experience, I have leamed that AT&T lil/ireless is a company

      which provides cellular teleptrrone acce$s to the general public. I also know that providers          of
      cellular telephone service have technical capabiiitiEs that allow them to collect and generate

      information about the locations of the cellular telephones to which they provide service,

      including E-91 I Phase II data also known as GPS data or tatitudeJongitude data and cell-site

      data, also known as "tower/face inforrnation" or cell towerlsector records. ts-91          I phase Itr data
      provides relatively precise location information about the cellular telephone itsclt either via Gp$

      tracking technology built into the phone or by triangulating on the device's signal using data

      from several of the provider's cell towers" fCell-site data identifies the "'cell towers" (i.e..

      antenna towers covering specific geographic areas) that received a radio signal from the cellular

      telephone and, in some casesr the "sector" (i.e., faces of the towers) to which the telephone

      connected. 'l'hese towers are often a half-mile or msre apart, even in urban areas, and can be I0

      or more milss apart in rural areas. Furthennore! the tower closest to a wireless device does not

      necessarily ssrve every call made to or from that device. .A,ccordingly, cell-site data is typically

      less precise that   E-91I Phase II data.
Case 1:21-mj-00072-N *SEALED*
                      Document 1-2
                               Document
                                   Filed 04/28/21
                                         1-1 *SEALED*
                                                  Page 8Filed
                                                         of 1304/28/21
                                                                 PageID Page
                                                                        #: <pageID>
                                                                             7 of 12
                                   PageID #: 8




                18"            Based on rny training and experience, I know that   AT&T Wireless        can collect E-

       9l I   Phase     II data about the location of the target cell phone, including by initiating         a signal to

       determine the location of the target cell phone on          AT&T Wireless network or with         such other

       reference points as mrly be rea$onably available"

                I9.            Based on my training and experience, I know that    AT&T Wireless        can colleet

       cell-site data about the target cell phone. Based on my training and experience, I know
                                                                                               that for

       each communication a cellular device makes, its wireless seryice provider
                                                                                 can typically

       determine:       (t)   the date and time of the communication; (2) the telephcne numbers involved,
                                                                                                                      if
       any; (3) the cel[ tower to which the custorner connected at the beginning of
                                                                                    the communication;

       (4) the cell tower to which the customer connected at the end of the communication;
                                                                                           and (5) the

      duration ofthe communication. I also know that wireless providers such as AT&T
                                                                                     Wireless

      typically collect and retain cell-site data pertaining to cellular devices to which they provide

      service in their normal course of business in order to use this information for various
                                                                                              business-

      related purposes.

                                                AUTTIOR.TZATTON RSOIJEST

               20"            Based on the foregoing,   I request that the Court issue the proposed search

      warrant' pursuant to Federal Rule of criminal procedure            4l   and Ig   u.s.c.   g ?703(c).

               2l   '         I funher request, pursuant to l8 U.S"C. $ 3103a(b) and Federal Rule of Crirninal

      Procedure     4l{fX3)' that the Court authorize the sfficer executing the warrant to delay notice until

      30 days after the collection authorized by the w&rant has been completed. 'I'here
                                                                                        is reasonable

      cause to believe that providing immediate notification of the warrant may have
                                                                                     an adverse result,

      as defined    in 18 U.S'C.      $   2705. Providing immediate notice to the subscriber or user of the

      target cell phone would seriously jeopardize the ongoing investigation* as such a disclosure
Case 1:21-mj-00072-N *SEALED*
                      Document 1-2
                               Document
                                   Filed 04/28/21
                                         1-1 *SEALED*
                                                  Page 9Filed
                                                         of 1304/28/21
                                                                 PageID Page
                                                                        #: <pageID>
                                                                             8 of 12
                                   PageID #: 9




       would give that person an opportunity to destroy evidence, change patterns of behavior" notify

       confederates,ondflee fromprosecution. .$ee l8U"S.C.
                                                           $3103a(b)(l). Asfurtherspecifiedin
       Attachment B, which is incorporated into the warrant, the proposed search urarrant does not

       authorize the seizure of any tangible propefty. -Ses l8 U.S.C. g 3103a(bX2). Moreover, to the

       sxtent that the warrant authorizes the seizure of any wire or clectronic cammunication (as

       defined in l8 U'S.C. $ 2510) or any stored wire or electronic information, there is reasonable

       necessity for the seiuure for the ressons set forth above. see I g   u.s.c"   $
                                                                                         j l03a(bXz).

              27.     I further, request that" pursuant to Title 18, United States Code, Section

      ?703(c)(1)(B) and (d), AT&T Wireless, or any other subsequent service provider, providers
                                                                                                           of
      electronic communications services as defined in Title 18, United States Code, Section Zi l0(l S),

      shall disclose to the applicant and the Federal Bureau of Investigation the following infonnation

      relevant to this investigation, as set forth in Title 18, United States Code, Section 2703(cXZXA)-

      (F), pertaining to                and the telephone nurnbers assigned to or used by teleplrones or

      other devices that place or send wire or electronic comrnunications to" or receive wire or

      electronic communications from,                   "
                                                            ',vithin 24 hours of said request, including
      weekends and holidays, there being offtred specific and articulable facts showing that there
                                                                                                   are

      reasonablc grounds to believe that the information sought is relevant and rnaterial to an ongoing

      criminal investigation ffi set forth more fully in the affidavit: subscriber rame; subscriber

      address, historical local and long distance telephone connection records, ur records of session

      times and durations: length of service (including start date) and types of services utilized:

      telephone or instrument nurnber or other subscriber identification number (including but not

      Iimited to Intemational Mobile Subscriber Identity number, N{obile Subscriber Identity Number,

      International Mobile Equipment Identity Number, Universal Mobile Equiprnent Identity
Case
Case1:21-mj-00072-N
     1:21-mj-00072-N *SEALED*
                      Document 1-2
                                Document
                                   Filed 04/28/21
                                          1-1 *SEALED*
                                                  Page 10Filed
                                                          of 1304/28/21
                                                                  PageIDPage
                                                                         #: <pageID>
                                                                              9 of 12
                                   PageID #: 10




       Number, Electronic SeriatNumber, and Mobile Equipment ldsntity number); and means and

       sourcs of payment for service (including any credit card or bank account number).

               23.    I further request that the Csurt direct AT&T Wireless to disclose to the

       govemment any information described in Attachmsnt B that is within the possessionn custody, or

       control of AT&T Wireless. I also request that the Court direct AT&T Wireless to furnish the

      government all infurmation, facilities, a&d technical assistance necossary to acurmplish the

      eollection of the information described in AttachmEnt B unobtrusively and with a minimum           of
      interference with AT&I'Wireless services. including by initiating a signal to determine the

      location ofthe Target CelI Fhone on AT&'I'Wireless network or with such other reference points

      as may be reasonably available, and at such intervals and times directed by the government. The

      govemment shall reasonably compensate AT&T Wireless f,or reasonable expenses incurred in

      furnishing such facilities or assistance.

              24.     t further request that ttre Court authorize Execution of the wanant at any time of

      day or night, owing to the potential need to locate the larget cell phone outside of daytime hours.

              25'    I further request that the Court order that all papers in support of this application,

      inctruding the affidavit and search warmnt, be sealed until further order of the   Court. fhese
      documents discuss an ongoing criminal investigation that is neither public nor known to all       of
      the targets of the investigation. Accordingly, there is good cause to seal these documents

      because their premature disclusure may seriously jeopardize that investigation.

              'l'he foregoing information is true and correct to the best
                                                                          of my knowledge, information

      and belief.
Case 1:21-mj-00072-N *SEALED*
                      Document 1-2
                               Document
                                   Filed 04/28/21
                                         1-1 *SEALED*
                                                  Page 11
                                                        Filed
                                                          of 13
                                                              04/28/21
                                                                  PageIDPage
                                                                         #: <pageID>
                                                                             10 of 12
                                   PageID #: 11




                                                                        Task Force Officer
                                                                        Federal Bureau of Investigation

       THEABOVE AGENT HAD ATTESTED
       TO THIS AFITIDAVIT PURSUANT TO
       FED. R. CRIM. P.4.I(bX2XB) THrS
     U.S. Magistrate
            DAY OF April202l.
                           Digitally signed by U.S. Magistrate Judge
                           Katherine P. Nelson
                           DN: cn=U.S. Magistrate Judge Katherine P.
     Judge Katherine       Nelson, o=Federal Judiciary, ou=U.S.
                           Government,

     P. HON.
        Nelson
             KATI{ERINE P. NELSON
        UNITED STATES
                           email=efile_nelson@alsd.uscourts.gov, c=US
                           Date: 2021.04.28 14:38:41 -06'00'
                      MAGISTRATE JUDGE




                                                               t0
                      Document 1-2
Case 1:21-mj-00072-N *SEALED*      Filed 04/28/21
                               Document           Page 12
                                         1-1 *SEALED*     of 13
                                                        Filed     PageIDPage
                                                              04/28/21   #: <pageID>
                                                                             11 of 12
                                   PageID #: 12




                                           ATTACHMENT A
                                         Property to Be Searched


        t. The cellular telephone assigned catrl number                       , fwith Intemational Mobile

            Equipment tdentity / Electonic serial Number                               with listed

            subscribe(s)                           (the "target cell phone"), whose wireless service

            provider is AT&T Wireless, a company headquartcred at 208 South Akard Steet Dallas,

            Texas 752A2.


        7   Reeords and infonnation associated with the target cell phone that is within the

            possession, custody, or control of   AT&T Wireless including inforrnation about the

            location of the cellular telephone   if it is subsequently   assigned a different call number.




                                                       II
Case 1:21-mj-00072-N *SEALED*
                      Document 1-2
                               Document
                                   Filed 04/28/21
                                         1-1 *SEALED*
                                                  Page 13
                                                        Filed
                                                          of 13
                                                              04/28/21
                                                                  PageIDPage
                                                                         #: <pageID>
                                                                             12 of 12
                                   PageID #: 13




                                                 ATTACHMENT B


                                           Particulsr Things to be $eized


          I.   Infonmation to be Disclosed by the Provider

               All information about the location of the target cell phone described in Attachment A for

      a period of   thi*y   days, during all times of day and night" "lnfonnation about the location of the

      Target Cell Phonc" includss all available E-91I Phase      II data, GPS data, latitudeJongitude   data.

     dnd other precise location information, as well as all data about wtrish "cel[ towers'o (i.e., antenna

     towers covering specific geographic areas) and "sectors" (i.e,, faces of the towers) received a

     radio signal from the cellular telephone descrihed in Attachment A.

               To the extent that the information described in the previous paragraph (hereinafter,

     "Location Information") is within the possession" eustody, or contro! of AT&T Wireless, AT&T

     Wireless is required to disclose the l-ocation Inforrnation to the govemment. In addition,     AT&T
     Wireless mrrst fumish the govemment all information, facilities, and technical assistance

     necessary to accomplish the collection of the Location Information unobtrusively and with a

     minimum of interference with AT&T Wireless services" including by initiating a signalto

     determine the location of the target cell phone on     AT&T Wireless network or with such other

     reference points as may be reasonably available, and at such intervals and tirnes directed by the

     governmenl. The governnrent shall compensate AT&T Wireless reasonable expenses incurned in

     fumishing such facilities or assistance.

               This wanant does not authorize the seizure of any tangible property, In approving this

     warrant, the Court finds reasonable necessity for the seizure of thE Location Information,     -See IB

     U.S.C. $ 3103a(bX2).
